‘8’XXEA%‘X”FOWNEY           GXCNERAL
                                  OF   TEXAS
                                  AIJH'I-IN
                                          II.TIGSUI                          l
PRICE    DANIEL
.ATT”RNl!YOENERAI.



                                    August 9, 1951

        Hon. James R. Strong                  Opinion No. V-1232
        County Attorney
        Panola County                         Rer Several. questions re-
        Carthage, Texas                           apecting contra&e   for
                                                  meals for prisoners   in
        D8ar Sir:                                 tl.0 county jail.
                         You have m@iested   an opinion   on the foliowing
        questlonsr
                    “1,   May a county having between 19,000
               and 20,303 population pay the sheriff  4.75 a
               day per prisoner and $2.50 a day for a Suara
               or matron?
                           Where a county pays $.75 per prle-
                         “2 ,
                oner per dog to a man who feeds   the pri8oner8,
               tnag lt hire the mein’s wife as a euara or matron
               at the rate of $2.50 a day?

                     “3.  May the sheriff   make a contract for
               some person to furnish aooked meals to all the
               priaonsre   for the pribe of $ .75 per head per
               day rscardless   of and without refergnce   to the
               number oi’ meals actually   fynlahea?
                   The sheriff   of Pano1.a County is cC4Upeneated on
        a salary hasls.    (Tex. Const., Art. XVI, Sec. 61.)    Thare-
        fore, your request is answered in part by Attorney Oener-
        al’s Opinion V-359 (1.947)) wherein it is stateac
                     “Article    6871, V.C.S.,  authorizes     the
               employment of a jail matron. Article          1.041,
               V.O.C.P.,    as amended by H.B. 540, Acts, of
               the 50th Leg., p. 1.66, Vernon’s Texas Ses-
               sion Law Service,     provides for 0 maxlmuni
               compensation for each matron necessarily
               employed for the safekeeping       of prisoners
               in counties of 40,000 or less inhabitants
               of Two Dollars and Fifty      Cents ($2.50)
                             Cooper v. Johnson County 21.2
               ::;f  $k     State v. Crrnes, 1.06 S.W.f2a)
               397   l
Hon. James R. Strong,   page 2    (V-1232)

          “We quote the following  from Attorney
     General’s Opinion No. O-1242:

            “In anewer to your secona questlon,       you
     are advised that ever since January 1, 1936,
     the effective    date of Chapter 465, Acts of
     the Second Cnl.l.ed Session of the Forty-fourth
     Leglsl.atur$,   generally   known as the “Offlcere
     Salary Act      this office   has consistently   hc1.d
     that where i sheriff      1s compensated on a Sal.-
     ary basis,    the Commlasionera Court 1s unauthor-
     ‘lzed to pay any fee whatsoever for services
     performed and cannot allow him any apeclfled
     sum for the boarding of prisoners,        but only
     for actual. expenses incurred by him in feed-
      ing the prisoners    in his custody.’
           “The above holding was followed in At-
     torney General’s   Opinion No. O-2379.   In view
     of the foregoing,   your thlrd question is an-
     swered in the negative,    and you are advised
     that where the sheriff    is compensated on a
     salary basis,   the Commlsslonerst Court can
     not allow him any specific    sum for the board-
     ing of prisoners,   but only for actual. expenses
     incurred by him in feedine the prlsoners     in
     his custody.
            “This office   has repeatedly  held that the
     sheriff    has the authority   and 1s authorized
     by statute to feed and purchase al.]. suppl.les
     necessary for the maintenance of prisoners        and
     that such authority     1s not conferred upon the
     Commissioners t Court, either directly      or in-
     dlrect1.y.    Attorney General’s Opinions Ros.
     O-329, o-1.228 and O-4377.
            “Since lt is the duty of the sheriff    to
     feed the prisoners,     it is our oplnioh that he
     le authorized to purchase their meals from a
     cafe if he deems that it 1s the best method
     to be used in feedlng the prisoners.       The
     Comlssioners     I Court 1s authorized  to pay the
     sheriff    for actual. expenses incurred by him
     in feeding the prIsonerR.”
           In view of the foregoing,     you are adVISea that
the county Is not authorised      to pay the sheriff  a specific
sum for feeding prisoners,     but the sheriff  must be pa id
his actual and necessary     expenses  Incurred  in the f’e:diW
of prisoners.    The sheriff   may empl.oy Guards or matron?
Hon. James R. Strong,    page 3   (V-1232)


for the safe keeping of prisoners    In accordance with the
provisions   of Article 6871, V.C.S.   The compensation of
the guard or matron is roverned by the provisions     of Ar-
ticle   1041, V.C.C.P., and the maximum compensation that
may be paid such employee is $2.50 per day.
            We know of no statutory  provision  prohibiting
more than one member of a family from being ‘employed by
the county.    Whether the person furnishing   the meals to
county prisoners be regarded as an independent contractor
or as an employee under contract with the sheriff      would
not prevent the employment of his wife as guard or matron.
          In answer to your third question,  you are ad-
vised that the sheriff  may contract with an Individual  to
furnish meals at a flat dally rate per prisoner if he deems
that it is the best method to be used in feeding the prin-
oners .
                          SUNMARY
           The commissioners’ court is not au-
     thorized to all.ow the sheriff       any specific
     sum for the boarding of prisoners,         but only
     the actual. expenses Incurred by him in feed-
     ing the prisoners     in his custody, whether by
     a contract with an individual. at a flat dally
     rate per prisoner,      or otherwise.    The sheriff
     may employ guards or matrons for the safe
     keeping of prisoners      in accordance with the
     provisions    of Article   6871, V.C.S.,    and the
     compensation of such guards or matrons Is
     governed by the provisions       of Article   1.041,
     V.C.C.P.,    which limits the maximum compense-
     tion to be paid such employees to $2.50 per
     day.    Att’y Gen. Op. V-759 (1947).
           ,The county Is authorized to hire 8s a
     matron the wife of the Individual     with whom
     the sheriff   hzs contracted  to feed the prls-
     oners, there being no statutory     provision
     prohibiting   the employment of more than one
     member of a family by the county.
APPROVED:                               Yours very truly,
Jesse P. Luton, Jr.                       PRICE DARIEL
Reviewing Assistant                     Attorney General
Everett Hutchinson
Executive Assistant                                        ,,
                                               ./Llr‘, /‘/J&.-g?
Charles D; Mathews
First Assistant                               John Reeves
JR:w                                              Assistant